Citation Nr: 0431074	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  03-34 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to monetary benefits under 38 U.S.C.A. § 1805 for 
spina bifida in a child of a Vietnam veteran.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, her spouse, her parents, and her sister



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
June 1975.  The appellant is the veteran's daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Denver, Colorado, which denied benefits under 
38 U.S.C.A. § 1805 for a child born with spina bifida.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

In this case, the appellant contends that her father is a 
Vietnam veteran.  The appellant further maintains that her 
currently diagnosed Chiari I Malformation is a form or 
manifestation of spina bifida, and that as such, she is 
entitled to a monetary allowance under the provisions of 38 
U.S.C.A. § 1805.

Applicable law and regulations provide that VA shall pay a 
monthly allowance, based upon the level of disability, to or 
for a person who VA has determined is an individual suffering 
from spina bifida whose biological mother or father is or was 
a Vietnam veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 
3.814(a).  The term "Vietnam veteran" means a person who 
performed active military, naval, or air service in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, without regard to the 
characterization of the person's service, and includes 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.814(c).  This chapter applies with respect to all 
forms and manifestations of spina bifida except spina bifida 
occulta.  See 38 U.S.C.A. § 1802.  The provisions of 38 
C.F.R. § 3.814(c)(3) add that the term spina bifida means any 
form and manifestation of spina bifida except spina bifida 
occulta.     

In this case, the appellant's certificate of birth shows that 
she was born in June 1975, and that she is the biological 
daughter of the veteran.  The veteran's DD 214 Forms show 
that he had active military service from August 1967 to June 
1975.  In addition, in August 2002, the RO received a 
response from the National Personnel Records Center (NPRC) to 
a request for the dates of the veteran's service in Vietnam.  
The NPRC stated that the veteran served in Vietnam from 
October 1969 to October 1970.  

By an October 2002 rating action, the RO denied the 
appellant's claim for benefits under 38 U.S.C.A. § 1805 for 
spina bifida in a child of a Vietnam veteran.  In the October 
2002 rating action, the RO stated that although the evidence 
of record showed that the appellant had been diagnosed with 
multiple sclerosis, there was no medical evidence showing a 
diagnosis of spina bifida as defined by VA regulations.  In 
addition, in a November 2003 supplemental statement of the 
case (SSOC), the RO continued to deny the appellant's claim.  
In the November 2003 SSOC, the RO indicated that the evidence 
of record showed that the appellant had been diagnosed with 
Arnold-Chiari Malformation, syringomyelia, meningocele, and 
demyelinating disease.  The RO noted that Arnold-Chiari 
Malformation was a congenital anomaly in which part of the 
brainstem and cerebellum developed abnormally and protruded 
into the cervical spinal canal.  According to the RO, that 
condition may occur alone or it may accompany spina bifida.  
The RO reported that in the appellant's case, the medical 
evidence failed to show that her current neurological 
disabilities were the result of spina bifida.  The RO further 
stated that the medical evidence of record did not show that 
the appellant was born with spina bifida, which was the 
initial medical requirement of the law.       

In June 2004, the appellant testified at a videoconference 
hearing before the Board.  At that time, she stated that in 
July 2001, following a ride at an amusement park, she 
developed a severe headache.  The appellant indicated that 
she sought treatment and was initially misdiagnosed with 
multiple sclerosis.  She testified that she then sought 
treatment at the Cleveland Clinic where she was diagnosed 
with Arnold-Chiari Malformation.  According to the appellant, 
she subsequently underwent surgery and her headaches 
disappeared for seven weeks, but then they reappeared.  The 
appellant revealed that she then located Arnold-Chiari 
specialists in New York at the Chiari Institute, and 
subsequently underwent additional surgery.  According to the 
appellant, her New York physicians told her that she had had 
Arnold-Chiari Malformation since birth, and that it was a 
form of spina bifida.  Specifically, the appellant stated 
that she had statements from a Dr. P.B. and a Dr. T. M. who 
supported her contentions.  In this regard, the Board notes 
that the evidence of record includes a private medical 
statement from Dr. P.B., dated in January 2003.  In the 
January 2003 statement, although Dr. B. discussed the 
appellant's diagnosed Chiari I Malformation, syringomyelia, 
and meningocele, Dr. B. did not address the pertinent 
question in this case, which is whether it is at least as 
likely as not that the appellant has a form or manifestation 
of spina bifida.  In addition, the evidence of record also 
includes a private medical statement from a nurse, for and on 
behalf of Dr. P.B., dated in April 2004.  In the statement, 
the nurse reported that Arnold-Chiari Malformation was a 
congenital malformation of the brain.  According to the 
nurse, in approximately 30 percent of such patients, it was a 
traumatic event such as a motor vehicle accident that created 
symptoms of that malformation.  The nurse also stated that 
Arnold-Chiari Malformation did "run in families."  However, 
once again, the Board notes that the pertinent question of 
whether it is at least as likely as not that the appellant 
has a form or manifestation of spina bifida was not 
addressed.            

The Board further observes that the evidence of record 
includes numerous private medical statements addressed to Dr. 
T.M., from various physicians.  In addition, the appellant 
also submitted a medical article authored by Dr. T.M.  The 
article is titled, "Chiari I Malformation Redefined: 
Clinical and Radiographic Findings for 364 Symptomatic 
Patients."  However, the Board observes that there is no 
evidence of record of a specific statement from Dr. T.M., to 
include a statement from Dr. T.M. addressing the pertinent 
question of whether it is at least as likely as not that the 
appellant has a form or manifestation of spina bifida.  

In a precedent opinion, VAOPGCPREC 5-99, the VA General 
Counsel held that 38 U.S.C.A. § 1802, Chapter 18 of Title 38, 
United States Code, applies to all forms of spina bifida 
other than spina bifida occulta, and that for purposes of 
that chapter the term "spina bifida" refers to a defective 
closure of the bony encasement of the spinal cord, but does 
not include other neural tube defects such as encephalocele 
and anencephaly.  However, 38 U.S.C.A. § 1802 only states 
that "spina bifida" means any form and manifestation of 
spina bifida except spina bifida occulta.  38 U.S.C.A. § 1802 
(West 2002).  The Court of Appeals for Veterans Claims (COVC) 
has found that VAOPGCPREC 5-99 is not necessarily binding on 
VA adjudicators in addressing this issue.  See Jones v. 
Principi, 16 Vet. App. 219 (2002) (holding that the VA Office 
of General Counsel failed in VAOPGCPREC 5-99 to address what 
the broader "forms and manifestations of spina bifida" 
could be and that the Board erred in relying solely upon the 
definition of spina bifida set forth in the General Counsel 
opinion).  The Board is unable to determine from the medical 
evidence in the claims file whether the appellant has a 
"form and manifestation" of spina bifida, and a medical 
opinion should be obtained to address this question.

Accordingly, this case is remanded to the RO for the 
following actions: 

1.  The RO must review the claims folder 
and ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA) notice and 
duty to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In this regard, the appellant 
should be specifically told of the 
information or evidence she needs to 
submit to substantiate her claim and what 
evidence VA will obtain, and of the time 
period for response.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
appellant should be specifically asked to 
provide statements from the private 
physicians that she referred to in her 
June 2004 videoconference hearing, to 
include statements from a Dr. P.B. and a 
Dr. T. M., which address the question of 
whether it is at least as likely as not 
that the appellant has a form or 
manifestation of spina bifida.        

2.  After completion of the above, the RO 
should obtain a medical opinion from a 
physician expert in the field of 
neurology as to whether it is at least as 
likely as not that the appellant has a 
form or manifestation of spina bifida.  
In answering this question, the examiner 
should specifically note whether it is at 
least as likely as not that the 
appellant's diagnosed Arnold-Chiari 
Malformation is a form or manifestation 
of spina bifida.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with providing the above 
opinion.  If the physician finds that a 
physical examination of the appellant 
would be helpful in making such a 
determination, such an examination should 
be scheduled.  The physician should 
provide a rationale for any opinion 
expressed, preferably with citation to 
the clinical record and medical 
literature.      

3.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the 
requested medical opinion addresses all 
questions asked.  If it does not, it must 
be returned to the physician for 
corrective action.  

4.  The RO should then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO should provide the 
appellant and her representative a 
supplemental statement of the case, and 
an appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.   

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

